Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of July 3, 2015 (the
“Effective Date”), is between SIRIUS XM RADIO INC., a Delaware corporation (the
“Company”), and DAVID J. FREAR (the “Executive”).

 

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated as of July 21, 2011 (the “Prior Agreement”); and

 

WHEREAS, the Company and the Executive jointly desire to enter into this
Agreement, which shall replace and supersede the Prior Agreement in its
entirety, to reflect the terms and conditions of the Executive’s continued
employment with the Company.

 

In consideration of the mutual covenants and conditions set forth herein, the
Company and the Executive agree as follows:

 

1. Employment. Subject to the terms and conditions of this Agreement, the
Company hereby employs the Executive, and the Executive hereby agrees to
continue his employment with the Company.

 

2. Duties and Reporting Relationship. (a) The Executive shall be employed in the
capacity of Senior Executive Vice President and Chief Financial Officer of both
the Company and Sirius XM Holdings Inc. (“Holdings”). In such capacity, the
Executive shall be responsible primarily for supervising the financial affairs,
including the information technology function, of the Company and Holdings.
During the Term (as defined below), the Executive shall, on a full-time basis
and consistent with the needs of the Company and Holdings, use his skills and
render services to the best of his ability. The Executive shall perform such
activities and duties consistent with his position as the Chief Executive
Officer of the Company and Holdings (the “CEOs”) shall from time to time
reasonably specify and direct. During the Term, the Executive shall not perform
any consulting services for, or engage in any other business enterprises with,
any third parties without the express written consent of the CEOs, other than
passive investments.

 

(b) The Executive shall generally perform his duties and conduct his business at
the principal offices of the Company in New York, New York, or Washington, DC.

 

(c) Unless otherwise required by law, administrative regulation or the listing
standards of the exchange on which Holdings’ shares are primarily traded, the
Executive shall report directly to the CEOs.

 

3. Term. The term of this Agreement shall commence on the Effective Date and
shall end on May 31, 2018, unless terminated earlier pursuant to the provisions
of Section 6 or extended in accordance with Section 6(f)(v) (as applicable, the
“Term”).

 



4. Compensation. (a) During the Term, the Executive shall be paid an annual base
salary of $1,200,000, which may be subject to any increase from time to time by
recommendation of the CEOs to, and approval by, the Board of Directors of
Holdings (the “Board”) or any committee thereof (such amount, as increased, the
“Base Salary”). All amounts paid to the Executive under this Agreement shall be
in U.S. dollars. The Base Salary shall be paid at least monthly and, at the
option of the Company, may be paid more frequently.

 

(b) On the first business day on or following the Effective Date on which
Holdings and the Executive are not subject to a blackout restriction (the “First
Trading Day”), the Company shall grant to the Executive an option to purchase
14,250,000 shares of Holdings’ common stock, par value $.001 per share (the
“Common Stock”), at an exercise price equal to the closing price of the Common
Stock on the Nasdaq Global Select Market on the First Trading Day. Such option
shall be subject to the terms and conditions set forth in the Option Agreement
attached to this Agreement as Exhibit A.

 

(c) All compensation paid to the Executive hereunder shall be subject to any
payroll and withholding deductions required by applicable law, including, as and
where applicable, federal, New York state and New York City income tax
withholding, federal unemployment tax and social security (FICA).

 

5. Additional Compensation; Expenses and Benefits. (a) During the Term, the
Company shall reimburse the Executive for all reasonable and necessary business
expenses incurred and advanced by him in carrying out his duties under this
Agreement; provided that such expenses are incurred in accordance with the
policies and procedures established by the Company. The Executive shall present
to the Company an itemized account of all expenses in such form as may be
required by the Company from time to time.

 

(b) During the Term, the Executive shall be eligible to participate fully in any
other benefit plans, programs, policies and fringe benefits which may be made
available to the executive officers of the Company and Holdings generally,
including, without limitation, disability, medical, dental and life insurance
and benefits under the Company’s or Holdings’ 401(k) savings plan.

 

(c) During the Term, the Executive shall be eligible to participate in any bonus
plans generally offered to executive officers of the Company and Holdings. The
Executive’s annual bonus (the “Bonus”), if any, shall be determined annually by
the CEOs, or the Board or the compensation committee of the Board (the
“Compensation Committee”). Bonus(es) may be subject to the Executive’s
individual performance and satisfaction of objectives established by the CEOs or
the Board or the Compensation Committee, and further are subject to the exercise
of discretion by the CEOs and review and approval by the Compensation Committee.
Bonus(es), if any, may be paid in the form of cash, stock options, restricted
stock, restricted stock units or other securities of Holdings, as determined by
the Compensation Committee in its sole discretion.

 

6. Termination. The date upon which the Executive’s employment with the Company
under this Agreement is deemed to be terminated in accordance with any of the
provisions of this Section 6 is referred to herein as the “Termination Date.”
With respect to any

2



payment or benefits that would be considered deferred compensation subject to
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended
(the “Code”), and which are payable upon or following a termination of
employment, a termination of employment shall not be deemed to have occurred
unless such termination also constitutes a “separation from service” within the
meaning of Section 409A and the regulations thereunder (a “Separation from
Service”), and notwithstanding anything contained herein to the contrary, the
date on which a Separation from Service takes place shall be the Termination
Date.

 

(a) The Company has the right and may elect to terminate this Agreement for
Cause at any time. For purposes of this Agreement, “Cause” means the occurrence
or existence of any of the following:

 

(i) (A) a material breach by the Executive of the terms of this Agreement, (B) a
material breach by the Executive of the Executive’s duty not to engage in any
transaction that represents, directly or indirectly, self-dealing with the
Company or any of its affiliates (which, for purposes hereof, shall mean any
individual, corporation, partnership, association, limited liability company,
trust, estate, or other entity or organization directly or indirectly
controlling, controlled by, or under direct or indirect common control with the
Company) which has not been approved by a majority of the disinterested
directors of the Board, or (C) the Executive’s violation of the Company’s or
Holdings’ Code of Ethics or any other written Company or Holdings’ policy which
is demonstrably and materially injurious to the Company or Holdings, if any such
material breach or violation described in clauses (A), (B) or (C), to the extent
curable, remains uncured after fifteen (15) days have elapsed following the date
on which the Company gives the Executive written notice of such material breach
or violation;

 

(ii) the Executive’s act of dishonesty, misappropriation, embezzlement,
intentional fraud, or similar intentional misconduct by the Executive involving
the Company or any of its affiliates;

 

(iii) the Executive’s conviction or the plea of nolo contendere or the
equivalent in respect of a felony;

 

(iv) any damage of a material nature to any property of the Company or any of
its affiliates caused by the Executive’s willful misconduct or gross negligence;

 

(v) the repeated nonprescription use of any controlled substance or the repeated
use of alcohol or any other non-controlled substance that, in the reasonable
good faith opinion of the Board, renders the Executive unfit to serve as an
officer of the Company or its affiliates;

 

(vi) the Executive’s failure to comply with the CEOs’ reasonable written
instructions on a material matter within five (5) days; or

 

(vii) conduct by the Executive that, in the reasonable good faith written
determination of the Board, demonstrates unfitness to serve as an officer of the
Company or its affiliates, including but not limited to a finding by the Board
or any judicial or regulatory authority that the Executive committed acts of
unlawful harassment or violated

3



any other state, federal or local law or ordinance prohibiting discrimination in
employment.

 

(b) Termination of the Executive for Cause pursuant to Section 6(a) shall be
communicated by a Notice of Termination for Cause. For purposes of this
Agreement, a “Notice of Termination for Cause” shall mean delivery to the
Executive of a copy of a resolution or resolutions duly adopted by the
affirmative vote of not less than a majority of the directors present (in person
or by teleconference) and voting at a meeting of the Board called and held for
that purpose after fifteen (15) days’ notice to the Executive (which notice the
Company shall use reasonable efforts to confirm that the Executive has actually
received and which notice for purposes of Section 6(a) may be delivered, in
addition to the requirements set forth in Section 17, through the use of
electronic mail) and a reasonable opportunity for the Executive, together with
the Executive’s counsel, to be heard before the Board prior to such vote,
finding that in the good faith opinion of the Board, the Executive was guilty of
the conduct set forth in any of clauses (i) through (vii) of Section 6(a) and
specifying the particulars thereof in reasonable detail. For purposes of Section
6(a), this Agreement shall terminate on the date specified by the Board in the
Notice of Termination for Cause.

 

(c) (i) This Agreement and the Executive’s employment shall terminate upon the
death of the Executive; provided that, if the Executive’s death occurs before
the First Trading Day, the obligations of the Company contained in Section 4(b)
shall survive his death and shall inure to the benefit of his estate.

 

(ii) If the Executive is unable to perform the essential duties and functions of
his position because of a disability, even with a reasonable accommodation, for
one hundred eighty (180) days within any three hundred sixty-five (365)-day
period (“Disability”), the Company shall have the right and may elect to
terminate the services of the Executive by a Notice of Disability Termination.
The Executive shall not be terminated following a Disability except pursuant to
this Section 6(c)(ii). For purposes of this Agreement, a “Notice of Disability
Termination” shall mean a written notice that sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under this Section 6(c)(ii). For purposes of this
Agreement, no such purported termination shall be effective without such Notice
of Disability Termination. This Agreement and the Executive’s employment shall
terminate on the day such Notice of Disability Termination is received by the
Executive; provided that, if such Notice of Disability Termination occurs before
the First Trading Day, the obligations of the Company contained in Section 4(b)
shall survive such Notice of Disability Termination.

 

(d) The Executive shall have the absolute right to terminate his employment at
any time with or without Good Reason (as defined below). Should the Executive
wish to resign from his position with the Company and Holdings during the Term
for other than Good Reason, the Executive shall give at least fourteen (14)
days’ prior written notice to the Company. This Agreement shall terminate on the
effective date of the resignation set forth in the notice of resignation;
provided that the Company may, at its sole discretion, instruct that the
Executive perform no job responsibilities and cease his active employment
immediately upon receipt of such notice from the Executive. Further, any
resignation by Executive of his position with the Company shall be deemed a
resignation of his position with Holdings (and vice versa).

4



(e) The Company shall have the absolute right to terminate the Executive’s
employment without Cause at any time. This Agreement shall terminate one (1) day
following receipt of such notice by the Executive; provided that the Company
may, at its sole discretion, instruct that the Executive cease active employment
and perform no more job duties immediately upon provision of such notice to the
Executive.

 

(f) Should the Executive wish to resign from his position with the Company and
Holdings for Good Reason during the Term, the Executive shall give at least
seven (7) days’ prior written notice to the Company. This Agreement shall
terminate on the date specified in such notice; provided that the Company may,
at its sole discretion, instruct that the Executive cease active employment and
perform no more job duties immediately upon receipt of such notice from the
Executive. Further, any resignation by Executive of his position with the
Company shall be deemed a resignation of his position with Holdings (and vice
versa).

 

For purposes of this Agreement, “Good Reason” shall mean the continuance of any
of the following events (without the Executive’s prior written consent) for a
period of thirty (30) days after delivery to the Company by the Executive of a
written notice within ninety (90) days of the Executive becoming aware of the
initial occurrence of such event, during which thirty (30) day period of
continuation the Company and Holdings shall be afforded an opportunity to cure
such event (and provided that the Executive’s effective date of resignation for
Good Reason is within 135 days of the Good Reason event):

 

(i) the assignment to the Executive by the Company or Holdings of duties not
reasonably consistent with the Executive’s positions, duties, responsibilities,
titles or offices at the commencement of the Term, any material reduction in the
Executive’s duties or responsibilities as described in Section 2, or any removal
of the Executive from, or any failure to re-elect the Executive to, any of such
positions (except in connection with the termination of the Executive’s
employment for Cause, Disability or as a result of the Executive’s death or by
the Executive other than for Good Reason); or

 

(ii) the Executive ceasing to report solely and directly to the CEOs (unless
otherwise required by Section 2(c)); or

 

(iii) any requirement that the Executive report for work to a location more than
twenty-five (25) miles from the Company’s current offices in New York, New York,
or Washington, DC, whichever site the Executive’s primary office is then located
in, for more than thirty (30) days in any calendar year, excluding any
requirement that results from the damage or destruction of such office as a
result of natural disasters, terrorism, acts of war or acts of God or travel in
the ordinary course of business; or

 

(iv) any reduction in the Base Salary; or

 

(v) the Company’s failure to make a bona fide offer in writing to renew this
Agreement, for an additional one (1)-year term, on the terms and conditions set
forth in this Agreement (including the Base Salary set forth in Section 4(a),
but excluding any equity–based compensation set forth in Section 4(b)), at least
ninety (90)

5



days prior to (x) the third (3rd) anniversary of the Effective Date and (y) each
subsequent anniversary of the Effective Date following the third (3rd)
anniversary of the Effective Date; provided that (for purposes of this clause
(y) only) this Agreement has been renewed on the previous anniversary of the
Effective Date; or

 

(vi) any material breach by the Company of this Agreement.

 

(g) (i) If the employment of the Executive is terminated by the Company for
Cause, by the Executive other than for Good Reason or due to death or
Disability, the Executive (or his estate in the case of death) shall, in lieu of
any future payments or benefits under this Agreement, be entitled to (A) any
earned but unpaid Base Salary and any business expenses incurred but not
reimbursed, in each case, prior to the Termination Date and (B) any other vested
benefits under any other benefit or incentive plans or programs in accordance
with the terms of such plans and programs (collectively, the “Accrued Payments
and Benefits”).

 

(ii) If, during the Term, the employment of the Executive is terminated by the
Company without Cause or if the Executive terminates his employment for Good
Reason, then, subject to Section 6(h), the Executive shall have an absolute and
unconditional right to receive, and the Company shall pay to the Executive
without setoff, counterclaim or other withholding, except as set forth in
Section 4(c), the following:

 

(A) the Accrued Payments and Benefits;

 

(B) a lump sum amount equal to the sum of (x) the Executive’s annualized Base
Salary then in effect and (y) an amount in cash equal to the Bonus last paid (or
due and payable) to the Executive, with such lump sum amount to be paid on the
sixtieth (60th) day following the Termination Date;

 

(C) the continuation for one (1) year, at the Company’s expense (by direct
payment, not reimbursement to the Executive), of medical and dental benefits in
a manner that will not be taxable to the Executive; and

 

(D) life insurance benefits on the same terms as provided by the Company for
active employees for one (1) year following the Termination Date; provided that
(I) the Company’s cost for such life insurance shall not exceed twice the amount
that the Company would have paid to provide such life insurance benefit to the
Executive if he were an active employee on the Termination Date, and (II) such
life insurance coverage shall cease if the Executive obtains a life insurance
benefit from another employer during the remainder of such one (1)-year period.

 

(h) The Company’s obligations under Section 6(g)(ii) shall be conditioned upon
the Executive executing, delivering, and not revoking during the applicable
revocation period a waiver and release of claims against the Company and
Holdings, substantially in the form attached as Exhibit B (the “Release”) within
sixty (60) days following the Termination Date.

 

(i) Notwithstanding anything contained in this Agreement, under no circumstances
shall the Company or Holdings be considered to have breached this Agreement or

6



to have terminated the Executive’s employment with or without Cause, or shall a
Good Reason event be deemed to have occurred, solely as a result of Holdings
merging with and/or into the Company, Liberty Media Corporation or any of their
wholly-owned subsidiaries (excluding a merger that would result in a Change of
Control (as defined in the Sirius XM Holdings Inc. 2015 Long-Term Stock
Incentive Plan)).

 

(j) Notwithstanding any provisions of this Agreement to the contrary, if the
Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to policies adopted by the Company and Holdings) at the time
of his Separation from Service and if any portion of the payments or benefits to
be received by the Executive upon Separation from Service would be considered
deferred compensation under Section 409A (“Nonqualified Deferred Compensation”),
amounts that would otherwise be payable pursuant to this Agreement during the
six (6)-month period immediately following the Executive’s Separation from
Service that constitute Nonqualified Deferred Compensation and benefits that
would otherwise be provided pursuant to this Agreement during the six (6)-month
period immediately following the Executive’s Separation from Service that
constitute Nonqualified Deferred Compensation will instead be paid or made
available on the earlier of (x) the first (1st) business day of the seventh
(7th) month following the date of the Executive’s Separation from Service and
(y) the Executive’s death.

 

7. Nondisclosure of Confidential Information. (a) The Executive acknowledges
that in the course of his employment he will occupy a position of trust and
confidence. The Executive shall not, except in connection with the performance
of his functions or as required by applicable law, disclose to others or use,
directly or indirectly, any Confidential Information.

 

(b) “Confidential Information” shall mean information about the Company’s and
Holdings’ (and their affiliates) business and operations that is not disclosed
by the Company or Holdings for financial reporting purposes and that was learned
by the Executive in the course of his employment by the Company and Holdings,
including, without limitation, any business plans, product plans, strategy,
budget information, proprietary knowledge, patents, trade secrets, data,
formulae, sketches, notebooks, blueprints, information and client and customer
lists and all papers and records (including but not limited to computer records)
of the documents containing such Confidential Information, other than
information that is publicly disclosed by the Company or Holdings in writing.
The Executive acknowledges that such Confidential Information is specialized,
unique in nature and of great value to the Company and Holdings, and that such
information gives the Company and Holdings a competitive advantage. The
Executive agrees to deliver or return to the Company, at the Company’s request
at any time or upon termination or expiration of his employment or as soon as
possible thereafter, all documents, computer tapes and disks, records, lists,
data, drawings, prints, notes and written information (and all copies thereof)
furnished by or on behalf of the Company or Holdings or prepared by the
Executive in the course of his employment by the Company and Holdings; provided
that the Executive will be able to keep his blackberry, personal computer,
personal rolodex and the like so long as any Confidential Information is removed
from such items.

 

(c) The provisions of this Section 7 shall survive indefinitely.

7



8. Covenant Not to Compete. During the Executive’s employment with the Company
and during the Restricted Period (as defined below), the Executive shall not,
directly or indirectly, enter into the employment of, render services to, or
acquire any interest whatsoever in (whether for his own account as an individual
proprietor, or as a partner, associate, stockholder, officer, director,
consultant, trustee or otherwise), or otherwise assist, any person or entity
engaged in the distribution or transmission of radio programming or any activity
that directly competes with the business of the Company, including but not
limited to telematics (each, a “Competitive Activity”); provided that nothing in
this Agreement shall prevent the purchase or ownership by the Executive by way
of investment of less than five (5) percent of the shares or equity interest of
any corporation or other entity. Without limiting the generality of the
foregoing, the Executive agrees that during the Restricted Period, the Executive
shall not call on or otherwise solicit business or assist others to solicit
business from any of the customers of the Company or its affiliates as to any
product or service that competes with any product or service provided or
marketed by the Company or its affiliates on the date of the Executive’s
termination of employment with the Company during the Term (as such Term may be
extended in accordance with Section 6(f)(v)) (the “Milestone Date”). The
Executive agrees that during the Restricted Period he will not solicit or assist
others to solicit the employment of or hire any employee of the Company or its
affiliates without the prior written consent of the Company. For purposes of
this Agreement, the “Restricted Period” shall mean a period of one (1) year
following the Milestone Date. For purposes of this Agreement, the term “radio”
shall mean terrestrial radio, satellite radio, HD radio, internet radio and
other audio delivered terrestrially, by satellite, HD or the internet.

 

9. Change of Control Provisions. (a) Notwithstanding any other provisions in
this Agreement, in the event that any payment or benefit received or to be
received by the Executive (including but not limited to any payment or benefit
received in connection with a change of control of the Company or Holdings or
the termination of the Executive’s employment, whether pursuant to the terms of
this Agreement or any other plan, program, arrangement or agreement) (all such
payments and benefits, together, the “Total Payments”) would be subject (in
whole or part), to any excise tax imposed under Section 4999 of the Code, or any
successor provision thereto (the “Excise Tax”), then, after taking into account
any reduction in the Total Payments provided by reason of Section 280G of the
Code in such other plan, program, arrangement or agreement, the Company will
reduce the Total Payments to the extent necessary so that no portion of the
Total Payments is subject to the Excise Tax (but in no event to less than zero);
provided that the Total Payments will only be reduced if (i) the net amount of
such Total Payments, as so reduced (and after subtracting the net amount of
federal, state, municipal, and local income and employment taxes on such reduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments),
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state,
municipal, and local income and employment taxes on such Total Payments and the
amount of Excise Tax to which the Executive would be subject in respect of such
unreduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).

 

(b) In the case of a reduction in the Total Payments, the Total Payments will be
reduced in the following order: (i) payments that are payable in cash that are
valued at full

8



value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if
necessary, to zero), with amounts that are payable last reduced first; (ii)
payments and benefits due in respect of any equity valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced
first (as such values are determined under Treasury Regulation Section 1.280G-1,
Q&A 24), will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced; (iv)
payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) will be next reduced
pro-rata. Any reductions made pursuant to each of clauses (i)-(v) above will be
made in the following manner: first, a pro-rata reduction of cash payment and
payments and benefits due in respect of any equity not subject to Section 409A,
and second, a pro-rata reduction of cash payments and payments and benefits due
in respect of any equity subject to Section 409A as deferred compensation.

 

(c) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code will be taken into account; (ii) no portion of the
Total Payments will be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm which was, immediately prior to the change of control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including,
without limitation, by reason of Section 280G(b)(4)(A) of the Code) and, in
calculating the Excise Tax, no portion of such Total Payments will be taken into
account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code (including, without limitation, any portion of such
Total Payments equal to the value of the covenant included in Section 8, as
determined by the Auditor or such other accounting, consulting or valuation firm
selected by the Company prior to the change of control and reasonably acceptable
to the Executive), in excess of the “base amount” (as set forth in Section
280G(b)(3) of the Code) that is allocable to such reasonable compensation; and
(iii) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments will be determined by the Auditor in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.

 

(d) At the time that payments are made under this Agreement, the Company will
provide the Executive with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations, including but
not limited to any opinions or other advice the Company or Holdings received
from Tax Counsel, the Auditor, or other advisors or consultants (and any such
opinions or advice which are in writing will be attached to the statement). If
the Executive objects to the Company’s calculations, the Company will pay to the
Executive such portion of the Total Payments (up to 100% thereof) as the
Executive determines is necessary to result in the proper application of this
Section 9. All determinations required by this Section 9 (or requested by either
the Executive or the Company

9



in connection with this Section 9) will be at the expense of the Company. The
fact that the Executive’s right to payments or benefits may be reduced by reason
of the limitations contained in this Section 9 will not of itself limit or
otherwise affect any other rights of the Executive under this Agreement.

 

(e) If the Executive receives reduced payments and benefits by reason of this
Section 9 and it is established pursuant to a determination of a court which is
not subject to review or as to which the time to appeal has expired, or pursuant
to an Internal Revenue Service proceeding, that the Executive could have
received a greater amount without resulting in any Excise Tax, then the Company
shall thereafter pay the Executive the aggregate additional amount which could
have been paid without resulting in any Excise Tax as soon as reasonably
practicable.

 

10. Remedies. The Executive and the Company agree that damages for breach of any
of the covenants under Sections 7 and 8 will be difficult to determine and
inadequate to remedy the harm which may be caused thereby, and therefore consent
that these covenants may be enforced by temporary or permanent injunction
without the necessity of bond. The Executive believes, as of the date of this
Agreement, that the provisions of this Agreement are reasonable and that the
Executive is capable of gainful employment without breaching this Agreement.
However, should any court or arbitrator decline to enforce any provision of
Section 7 or 8, this Agreement shall, to the extent applicable in the
circumstances before such court or arbitrator, be deemed to be modified to
restrict the Executive’s competition with the Company to the maximum extent of
time, scope and geography which the court or arbitrator shall find enforceable,
and such provisions shall be so enforced.

 

11. Indemnification. The Company shall indemnify the Executive to the full
extent provided in the Company’s and Holdings’ respective Certificates of
Incorporation and Bylaws and the law of the State of Delaware in connection with
his activities as an officer of the Company and Holdings.

 

12. Entire Agreement. The provisions contained herein constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede any and all prior agreements, understandings and communications
between the parties, oral or written, with respect to such subject matter,
including but not limited to the Prior Agreement, but excluding any equity award
agreements between the Executive and the Company or Holdings. For the avoidance
of doubt, nothing herein is intended to supersede or waive obligations of the
Executive to comply with any assignment of invention provisions applicable to
the Executive under the Code of Ethics or any assignment of invention
agreement(s) between the Company and the Executive.

 

13. Modification. Any waiver, alteration, amendment or modification of any
provisions of this Agreement shall not be valid unless in writing and signed by
both the Executive and the Company.

 

14. Severability. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof, which shall
remain in full force and effect.

10



15. Assignment. The Executive may not assign any of his rights or delegate any
of his duties hereunder without the prior written consent of the Company. The
Company may not assign any of its rights or delegate any of its obligations
hereunder without the prior written consent of the Executive, except that any
successor to the Company by merger or purchase of all or substantially all of
the Company’s or Holdings’ assets shall assume this Agreement.

 

16. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the successors in interest of the Executive and the Company.

 

17. Notices. All notices and other communications required or permitted
hereunder shall be made in writing and shall be deemed effective when delivered
personally or transmitted by facsimile transmission, one (1) business day after
deposit with a nationally recognized overnight courier (with next day delivery
specified) and five (5) days after mailing by registered or certified mail:

 

if to the Company:

 

Sirius XM Radio Inc.
1221 Avenue of the Americas
36th Floor
New York, New York 10020
Attention: Chief Executive Officer
Telecopier: (212) 584-5353

 

if to the Executive:

 

David J. Frear
Address on file at the offices
of the Company

 

or to such other person or address as either party shall furnish in writing to
the other party from time to time.

 

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York.

 

19. Non-Mitigation. The Executive shall not be required to mitigate damages or
seek other employment in order to receive compensation or benefits under Section
6; nor shall the amount of any benefit or payment provided for under Section 6
be reduced by any compensation earned by the Executive as the result of
employment by another employer.

 

20. Arbitration. (a) The Executive and the Company agree that if a dispute
arises concerning or relating to the Executive’s employment with the Company, or
the termination of the Executive’s employment, such dispute shall be submitted
to binding arbitration under the rules of the American Arbitration Association
regarding resolution of employment disputes in effect at the time such dispute
arises. The arbitration shall take place in

11



New York, New York, before a single experienced arbitrator licensed to practice
law in New York and selected in accordance with the American Arbitration
Association rules and procedures. Except as provided below, the Executive and
the Company agree that this arbitration procedure will be the exclusive means of
redress for any disputes relating to or arising from the Executive’s employment
with the Company or his termination, including but not limited to disputes over
rights provided by federal, state, or local statutes, regulations, ordinances,
and common law, including all laws that prohibit discrimination based on any
protected classification. The parties expressly waive the right to a jury trial,
and agree that the arbitrator’s award shall be final and binding on both
parties, and shall not be appealable. The arbitrator shall have discretion to
award monetary and other damages, and any other relief that the arbitrator deems
appropriate and is allowed by law. The arbitrator shall have the discretion to
award the prevailing party reasonable costs and attorneys’ fees incurred in
bringing or defending an action, and shall award such costs and fees to the
Executive in the event the Executive prevails on the merits of any action
brought hereunder.

 

(b) The Company shall pay the cost of any arbitration proceedings under this
Agreement if the Executive prevails in such arbitration on at least one
substantive issue.

 

(c) The Company and the Executive agree that the sole dispute that is excepted
from Section 20(a) is an action seeking injunctive relief from a court of
competent jurisdiction regarding enforcement and application of Sections 7, 8 or
10, which action may be brought in addition to, or in place of, an arbitration
proceeding in accordance with Section 20(a).

 

21. Compliance with Section 409A. (a) To the extent applicable, it is intended
that the compensation arrangements under this Agreement be in full compliance
with Section 409A (it being understood that certain compensation arrangements
under this Agreement are intended not to be subject to Section 409A). This
Agreement shall be construed, to the maximum extent permitted, in a manner to
give effect to such intention. Notwithstanding anything in this Agreement to the
contrary, distributions upon termination of the Executive’s employment that
constitute Nonqualified Deferred Compensation may only be made upon a Separation
from Service. Neither the Company nor any of its affiliates shall have any
obligation to indemnify or otherwise hold the Executive harmless from any or all
such taxes, interest or penalties, or liability for any damages related thereto.
The Executive acknowledges that he has been advised to obtain independent legal,
tax or other counsel in connection with Section 409A.

 

(b) With respect to any amount of expenses eligible for reimbursement under this
Agreement, such expenses will be reimbursed by the Company within thirty (30)
days following the date on which the Company receives the applicable invoice
from the Executive in accordance with the Company’s expense reimbursement
policies, but in no event later than the last day of the Executive’s taxable
year following the taxable year in which the Executive incurs the related
expenses. In no event will the reimbursements or in-kind benefits to be provided
by the Company in one taxable year affect the amount of reimbursements or
in-kind benefits to be provided in any other taxable year, nor will the
Executive’s right to reimbursement or in-kind benefits be subject to liquidation
or exchange for another benefit.

 

(c) Each payment under this Agreement shall be regarded as a “separate payment”
and not one of a series of payments for purposes of Section 409A.

12



22. Counterparts. This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party.

 

23. Executive’s Representation. The Executive hereby represents and warrants to
the Company that he is not now under any contractual or other obligation that is
inconsistent with or in conflict with this Agreement or that would prevent,
limit, or impair the Executive’s performance of his obligations under this
Agreement.

 

24. Survivorship. Upon the expiration or other termination of this Agreement or
the Executive’s employment with the Company, the respective rights and
obligations of the parties hereto shall survive to the extent necessary to carry
out the intentions of the parties under this Agreement.

 

25. Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation paid to the Executive pursuant
to this Agreement or any other agreement or arrangement with the Company or any
of its affiliates, which is subject to recovery under any law, government
regulation or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company or Holdings pursuant to, but solely to the extent
required by, any such law, government regulation or stock exchange listing
requirement).

13



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  SIRIUS XM RADIO INC.             By: /s/ Dara F. Altman       Dara F. Altman  
    Executive Vice President and       Chief Administrative Officer            
  /s/ David J. Frear       David J. Frear  

14



1

 

Exhibit A

 

THIS OPTION MAY NOT BE TRANSFERRED EXCEPT BY WILL OR UNDER THE LAWS OF DESCENT
AND DISTRIBUTION.

 

SIRIUS XM HOLDINGS INC. 2015 LONG-TERM STOCK INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

This STOCK OPTION AGREEMENT (this “Agreement”), dated __________ __, 2015,
between SIRIUS XM HOLDINGS INC., a Delaware corporation (the “Company”), and
DAVID J. FREAR (the “Executive”).

 

1. Grant of Option; Vesting. (a) Subject to the terms and conditions of this
Agreement, the Sirius XM Holdings Inc. 2015 Long-Term Stock Incentive Plan (the
“Plan”), and the Employment Agreement, dated as of July 3, 2015, between Sirius
XM Radio Inc. (“Sirius XM”) and the Executive (the “Employment Agreement”), the
Company hereby grants to the Executive the right and option (this “Option”) to
purchase fourteen million two hundred and fifty thousand (14,250,000) shares of
common stock, par value $0.001 per share, of the Company (the “Shares”), at a
price per Share of $____ (the “Exercise Price”). This Option is not intended to
qualify as an Incentive Stock Option for purposes of Section 422 of the Internal
Revenue Code of 1986, as amended. In the case of any stock split, stock dividend
or like change in the Shares occurring after the date hereof, the number of
Shares and the Exercise Price shall be adjusted as set forth in Section 4(b) of
the Plan.

 

(b) Subject to the terms of this Agreement, this Option shall vest and become
exercisable in three (3) equal installments on July 2, 2016, July 2, 2017 and
May 30, 2018, subject to the Executive’s continued employment with Sirius XM on
each of these dates other than as specifically stated herein.

 

(c) If the Executive’s employment with Sirius XM terminates for any reason, this
Option, to the extent not then vested, shall immediately terminate without
consideration; provided that if the Executive’s employment with Sirius XM is
terminated (x) due to death or “Disability” (as defined in the Employment
Agreement), (y) by Sirius XM without “Cause” (as defined in the Employment
Agreement), or (z) by the Executive for “Good Reason” (as defined in the
Employment Agreement), the unvested portion of this Option, to the extent not
previously cancelled or forfeited, shall immediately become vested and
exercisable. The foregoing condition that the Executive be an employee of Sirius
XM shall, in the event of the termination of the Executive’s employment with
Sirius XM due to death or Disability, by Sirius XM without Cause or by the
Executive for Good Reason, be waived by the Company provided that the Executive
(or his estate in the case of death) execute a release in accordance with
Section 6(h) of the Employment Agreement.

 

2. Term. This Option shall terminate on July 2, 2025 (the “Option Expiration
Date”); provided that if:

 



2

 

(a) the Executive’s employment with Sirius XM is terminated due to the
Executive’s death or Disability, by Sirius XM without Cause, or by the Executive
for Good Reason, the Executive (or his beneficiary, in the case of death) may
exercise this Option in full until the first (1st) anniversary of such
termination (at which time this Option shall be cancelled), but not later than
the Option Expiration Date;

 

(b) the Executive’s employment with Sirius XM is terminated for Cause, this
Option shall be cancelled upon the date of such termination; and

 

(c) the Executive voluntarily terminates his employment with Sirius XM without
Good Reason, the Executive may exercise any vested portion of this Option until
ninety (90) days following the date of such termination (at which time this
Option shall be cancelled), but not later than the Option Expiration Date.

 

3. Exercise. Subject to Sections 1 and 2 of this Agreement and the terms of the
Plan, this Option may be exercised, in whole or in part, in accordance with
Section 6 of the Plan.

 

4. Non-transferable. This Option may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of this Option or of any right
or privilege conferred hereby shall be null and void.

 

5. Withholding. Prior to delivery of the Shares purchased upon exercise of this
Option, the Company shall determine the amount of any United States federal,
state and local income taxes, if any, which are required to be withheld under
applicable law and shall, as a condition of exercise of this Option and delivery
of certificates representing the Shares purchased upon exercise of this Option,
collect from the Executive the amount of any such tax to the extent not
previously withheld. The Executive may satisfy his withholding obligations in
the manner contemplated by Section 16(e) of the Plan.

 

6. Rights of the Executive. Neither this Option, the execution of this Agreement
nor the exercise of any portion of this Option shall confer upon the Executive
any right to, or guarantee of, continued employment by Sirius XM, or in any way
limit the right of Sirius XM to terminate employment of the Executive at any
time, subject to the terms of the Employment Agreement or any other written
employment or similar agreement between or among Sirius XM, the Company and the
Executive.

 

7. Professional Advice. The acceptance and exercise of this Option may have
consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Executive. Accordingly, the
Executive acknowledges that the Executive has been advised to consult his
personal legal and tax advisors in connection with this Agreement and this
Option.

 

8. Agreement Subject to the Plan. This Option and this Agreement are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference. Capitalized terms used herein but not defined
shall have the

 



3

 

meaning set forth in the Plan. The Executive acknowledges that a copy of the
Plan is posted on the Sirius XM’s intranet site and the Executive agrees to
review it and comply with its terms. This Agreement, the Employment Agreement
and the Plan constitute the entire understanding between or among the Company,
Sirius XM and the Executive with respect to this Option.

 

9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to its
conflict of laws principles, and shall bind and inure to the benefit of the
heirs, executors, personal representatives, successors and assigns of the
parties hereto. Any disputes arising from or relating to this Agreement shall be
subject to arbitration pursuant to Section 20 of the Employment Agreement.

 

10. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received by the sender), three (3) business days
after being sent by certified mail, postage prepaid, return receipt requested or
one (1) business day after being delivered to a nationally recognized overnight
courier with next day delivery specified to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice): Company: Sirius XM Holdings Inc., 1221 Avenue of the Americas, 36th
Floor, New York, New York 10020, Attention: Chief Executive Officer; and
Executive: Address on file at the office of the Company. Notices sent by email
or other electronic means not specifically authorized by this Agreement shall
not be effective for any purpose of this Agreement.

 

11. Binding Effect. This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

 

12. Amendment. The rights of the Executive hereunder may not be impaired by any
amendment, alteration, suspension, discontinuance or termination of the Plan or
this Agreement without the Executive’s consent.

 



4

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

  SIRIUS XM HOLDINGS INC.             By: Exhibit A       Dara F. Altman      
Executive Vice President and       Chief Administrative Officer              
Exhibit A       David J. Frear  

 



1

 

Exhibit B

 

AGREEMENT AND RELEASE

 

This Agreement and Release, dated as of _________, 20__ (this “Agreement”), is
entered into by and between DAVID J. FREAR (the “Executive”) and SIRIUS XM RADIO
INC. (the “Company”).

 

The purpose of this Agreement is to completely and finally settle, resolve, and
forever extinguish all obligations, disputes and differences arising out of the
Executive’s employment with and separation from the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the Executive and the Company hereby agree as follows:

 

1. The Executive’s employment with the Company is terminated as of
_____________, 20__ (the “Termination Date”).

 

2. The Company and the Executive agree that the Executive shall be provided
severance pay and other benefits, less all legally required and authorized
deductions, in accordance with the terms of Section 6(g) of the Employment
Agreement between the Executive and the Company, dated as of July 3, 2015 (the
“Employment Agreement”); provided that no such severance shall be paid if the
Executive revokes this Agreement pursuant to Section 4 below. The Executive
acknowledges and agrees that he is entering into this Agreement in consideration
of such severance benefits and the Company’s agreements set forth herein. All
vacation pay earned and unused as of the Termination Date will be paid to the
Executive to the extent required by law. Except as set forth above, the
Executive will not be eligible for any other compensation or benefits following
the Termination Date other than any vested accrued benefits under the Company’s
compensation and benefit plans, and other than the rights, if any, granted to
the Executive under the terms of any stock option, restricted stock, or other
equity award agreements or plans.

 

3. The Executive, for himself, and for his heirs, attorneys, agents, spouse and
assigns, hereby waives, releases and forever discharges the Company and its
parents, subsidiaries, and affiliated companies and its and their predecessors,
successors, and assigns, if any, as well as all of their officers, directors and
employees, stockholders, agents, servants, representatives, and attorneys, and
the predecessors, successors, heirs and assigns of each of them (collectively
“Released Parties”), from any and all grievances, claims, demands, causes of
action, obligations, damages and/or liabilities of any nature whatsoever,
whether known or unknown, suspected or claimed, which the Executive ever had,
now has, or claims to have against the Released Parties, by reason of any act or
omission occurring before the Executive’s execution hereof, including, without
limiting the generality of the foregoing, (a) any act, cause, matter or thing
stated, claimed or alleged, or which was or which could have been alleged in any
manner against the Released Parties prior to the execution of this Agreement and
(b) all claims for any payment under the Employment Agreement; provided that
nothing contained in this Agreement shall affect the Executive’s rights (i) to
indemnification from the Company as provided in the Employment Agreement or
otherwise; (ii) to coverage under the Company’s

 



2

 

insurance policies covering officers and directors; (iii) to other benefits
which by their express terms extend beyond the Executive’s separation from
employment (including the Executive’s rights under Sections 6(g) of the
Employment Agreement); and (iv) under this Agreement, and (c) all claims for
discrimination, harassment and/or retaliation, under Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, as amended, the
New York State Human Rights Law, as amended, as well as any and all claims
arising out of any alleged contract of employment, whether written, oral,
express or implied, or any other federal, state or local civil or human rights
or labor law, ordinances, rules, regulations, guidelines, statutes, common law,
contract or tort law, arising out of or relating to the Executive’s employment
with and/or separation from the Company, including but not limited to the
termination of his employment on the Termination Date, and/or any events
occurring prior to the execution of this Agreement.

 

4. The Executive specifically waives all rights or claims that he has or may
have under the Age Discrimination In Employment Act of 1967, 29 U.S.C. §§
621-634, as amended (“ADEA”), including, without limitation, those arising out
of or relating to the Executive’s employment with and/or separation from the
Company, the termination of his employment on the Termination Date, and/or any
events occurring prior to the execution of this Agreement. In accordance with
the ADEA, the Company specifically hereby advises the Executive that: (1) he may
and should consult an attorney before signing this Agreement, (2) he has
[twenty-one (21)/forty-five (45)]1 days to consider this Agreement, and (3) he
has seven (7) days after signing this Agreement to revoke this Agreement.

 

5. Notwithstanding the above, nothing in this Agreement prevents or precludes
the Executive from (a) challenging or seeking a determination of the validity of
this Agreement under the ADEA; or (b) filing an administrative charge of
discrimination under any applicable statute or participating in any
investigation or proceeding conducted by a governmental agency.

 

6. The Executive acknowledges that he has read and understands the foregoing
release and executes it voluntarily and without coercion.

 

7. This release does not affect or impair the Executive’s rights with respect to
workman’s compensation or similar claims under applicable law or any claims
under medical, dental, disability, life or other insurance arising prior to the
date hereof.

 

8. The Executive warrants that he has not made any assignment, transfer,
conveyance or alienation of any potential claim, cause of action, or any right
of any kind whatsoever, including but not limited to, potential claims and
remedies for discrimination, harassment, retaliation, or wrongful termination,
and that no other person or entity of any kind has had, or now has, any
financial or other interest in any of the demands, obligations, causes of
action, debts, liabilities, rights, contracts, damages, costs, expenses, losses
or claims which could have been asserted by the Executive against the Company or
any other Released Party.

 

 

1 To be determined by the Company in connection with the termination.

 



3

 

9. The Executive shall not make any disparaging remarks about any of the
Released Parties and/or any of their respective practices or products; provided
that the Executive may provide truthful and accurate facts and opinions about
the Company where required to do so by law. The Company shall not, and shall
instruct its officers not to, make any disparaging remarks about the Executive;
provided that the Released Parties and their respective officers may provide
truthful and accurate facts and opinions about the Executive where required to
do so by law.

 

10. The parties expressly agree that this Agreement shall not be construed as an
admission by any of the parties of any violation, liability or wrongdoing, and
shall not be admissible in any proceeding as evidence of or an admission by any
party of any violation or wrongdoing. The Company expressly denies any violation
of any federal, state, or local statute, ordinance, rule, regulation, order,
common law or other law in connection with the employment and termination of
employment of the Executive.

 

11. In the event of a dispute concerning the enforcement of this Agreement, the
finder of fact shall have the discretion to award the prevailing party
reasonable costs and attorneys’ fees incurred in bringing or defending an
action, and shall award such costs and fees to the Executive in the event the
Executive prevails on the merits of any action brought hereunder. All other
requests for relief or damages awards shall be governed by Sections 20(a) and
20(b) of the Employment Agreement.

 

12. The parties declare and represent that no promise, inducement, or agreement
not expressed herein has been made to them.

 

13. This Agreement in all respects shall be interpreted, enforced and governed
under the laws of the State of New York and any applicable federal laws relating
to the subject matter of this Agreement. The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties. This Agreement
shall be construed as if jointly prepared by the Executive and the Company. Any
uncertainty or ambiguity shall not be interpreted against any one party.

 

14. This Agreement, the Employment Agreement, [and list any outstanding award
agreements] between the Executive and the Company [or Sirius XM Holdings Inc.,
as applicable,] contain the entire agreement of the parties as to the subject
matter hereof. No modification or waiver of any of the provisions of this
Agreement shall be valid and enforceable unless such modification or waiver is
in writing and signed by the party to be charged, and unless otherwise stated
therein, no such modification or waiver shall constitute a modification or
waiver of any other provision of this Agreement (whether or not similar) or
constitute a continuing waiver.

 

15. The Executive and the Company represent that they have been afforded a
reasonable period of time within which to consider the terms of this Agreement,
that they have read this Agreement, and they are fully aware of its legal
effects. The Executive and the Company further represent and warrant that they
enter into this Agreement knowingly and voluntarily, without any mistake, duress
or undue influence, and that they have been provided the opportunity to review
this Agreement with counsel of their own choosing. In making this

 



4

 

Agreement, each party relies upon his or its own judgment, belief and knowledge,
and has not been influenced in any way by any representations or statements not
set forth herein regarding the contents hereof by the entities who are hereby
released, or by anyone representing them.

 

16. This Agreement may be executed in counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties. The parties further agree that delivery of an executed
counterpart by facsimile shall be as effective as delivery of an originally
executed counterpart. This Agreement shall be of no force or effect until
executed by all the signatories.

 

17. The Executive warrants that he will return to the Company all software,
computers, computer-related equipment, keys and all materials (including,
without limitation, copies) obtained or created by the Executive in the course
of his employment with the Company on or before the Termination Date; provided
that the Executive will be able to keep his blackberry, personal computer,
personal rolodex and the like so long as any confidential information is removed
from such items.

 

18. Any existing obligations the Executive has with respect to confidentiality,
nonsolicitation of clients, nonsolicitation of employees and noncompetition, in
each case with the Company or its affiliates, shall remain in full force and
effect, including, but not limited to, Sections 7 and 8 of the Employment
Agreement.

 

19. Any disputes arising from or relating to this Agreement shall be subject to
arbitration pursuant to Section 20 of the Employment Agreement.

 

20. Should any provision of this Agreement be declared or be determined by a
forum with competent jurisdiction to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
respective dates set forth below.

 

      SIRIUS XM RADIO INC.         Dated:     By: Exhibit B         Name:      
  Title:          

Dated:       Exhibit B       David J. Frear

 